DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-56 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 22, and 36 each require at least a solid-state Light Detection and Ranging (LIDAR) system comprising: a) a plurality of lasers, each of the plurality of lasers generating an optical beam having a Field of View (FOV) when energized; b) a plurality of detectors positioned in an optical path of the optical beams generated by the plurality of lasers, each of the plurality of detectors having a detector signal output, wherein a FOV of at least one of the plurality of optical beams generated by the plurality of lasers overlaps a FOV of at least two of the plurality of detectors; and c) a controller having a plurality of laser control outputs and a plurality of detector inputs, each of the plurality of laser control outputs being electrically connected to a bias input of one of the plurality of lasers and each of the plurality of detector inputs being electrically connected to the detector signal output of one of the plurality of detectors, the controller being configured to generate bias signals at the plurality of laser control outputs that energize a selected group of the plurality of lasers in a predetermined time sequence that is selected to maintain eye safe conditions, and being configured to detect a predetermined sequence of detector signals generated by the plurality of detectors that is chosen to provide a desired measurement resolution.
The prior arts on record teach the following: a solid-state Light Detection and Ranging (LIDAR) system comprising: a) a plurality of lasers, each of the plurality of lasers generating an optical beam having a Field of View (FOV) when energized; b) a plurality of detectors positioned in an optical path of the optical beams generated by the plurality of lasers, each of the plurality of detectors having a detector signal output, wherein a FOV of at least one of the plurality of optical beams generated by the plurality of lasers overlaps a FOV of at least two of the plurality of detectors; and c) a controller having a plurality of laser control outputs and a plurality of detector inputs, each of the plurality of laser control outputs being electrically connected to a bias input of one of the plurality of lasers and each of the plurality of detector inputs being electrically connected to the detector signal output of one of the plurality of detectors.
However, none of the prior arts disclose the controller being configured to generate bias signals at the plurality of laser control outputs that energize a selected group of the plurality of lasers in a predetermined time sequence that is selected to maintain eye safe conditions, and being configured to detect a predetermined sequence of detector signals generated by the plurality of detectors that is chosen to provide a desired measurement resolution in combination with the other features as stated in claims 1, 22, and 36. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426